Citation Nr: 0932829	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected headaches.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the RO that, in 
relevant part, granted service connection for headaches and 
assigned a 10 percent rating, effective on March 1, 2006.  


FINDING OF FACT

The service-connected headache condition currently is shown 
to be productive of a disability picture that more closely 
approximates that of prostrating attacks occurring on an 
average once a month over the last several months.  


CONCLUSION OF LAW

The criteria for the assignment of an increased 30 percent 
rating for the service-connected headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a including 
Diagnostic Code 8100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

In April 2007 and September 2007 letters, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
medical evidence that pertained to the claims.  He was also 
advised of how disability ratings and effective dates are 
assigned.  

The Veteran's appeal of the initial rating assigned for 
headaches is a downstream issue, and additional VCAA notice 
is not required.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  Moreover, Vazquez-Flores spoke only to 
cases of entitlement to an increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard in this 
case.  

Nevertheless, in a June 2008 letter, the Veteran was informed 
of the criteria needed to establish entitlement to a higher 
initial rating for headaches and what types of evidence would 
be helpful in supporting his claim.  The case was most 
recently adjudicated in an August 2008 Supplemental Statement 
of the Case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service treatment records, post service VA treatment records, 
VA examination reports, and the Veteran's statements.  

Accordingly, the VCAA provisions have been considered and 
met.  The Veteran was notified and aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and he 
responded to the VCAA notices.  Because the Veteran has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Conway, 
supra.  Indeed, the Veteran has not suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the Board 
finds that the case is ready for adjudication.  


II.  Higher Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The Veteran's service-connected headaches are currently 
evaluated as 10 percent disabling under Diagnostic Code 8100.  
This code provides for a noncompensable evaluation where the 
disability is manifested by less frequent attacks.  A 10 
percent evaluation is warranted where there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  

A 30 percent evaluation is warranted for characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

The highest 50 percent evaluation is for application for a 
disability picture manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a; Diagnostic Code 
8100 (2008).  

Based on the evidence of record, the Board finds that an 
evaluation of 30 percent for the service-connected headaches 
is warranted.  However, a rating in excess of 30 percent is 
not assignable for any time during the period of the appeal.  

Here, the medical record consists of the service treatment 
records, the military separation exam, VA treatment records 
and a VA examination in connection with the claim.  

During his December 2005 separation exam, the Veteran noted 
that stiffness in his neck led to headaches.  

In March 2007, the Veteran was afforded a VA examination.  
The examiner noted the Veteran's medical history that the 
headaches caused pain to radiate to his left eye.  

The examiner also noted that the headaches would occur at 
least twice a week, lasting from five to six hours; that the 
Veteran reported the headaches to be a ten-out-of-ten, and 
that the Veteran would take Advil or Motrin and lie down.  
The examiner reported that the Veteran had no nausea or 
vomiting and needed to stop whatever he was doing when a 
headache "[came] on."  

A June 2007 VA treatment report noted that the Veteran 
remarked that his headaches were a six-out-of-ten, lasting 
two to four hours and occurring one to two times per week.  

In an August 2007 VA treatment note, the physician reported 
that the Veteran's headaches were likely migraine with a 
component of a tension type headache.  

In February 2008, the Veteran reported that he took nine to 
14 tablets of two-hundred milligrams of Advil per week and 
suffered headaches one to two times per week.  The physician 
prescribed Zolmitripan twice a day.  

In considering the objective findings discussed above, the 
Board finds that the service-connected headaches are shown to 
be productive of a disability picture that more nearly 
resembles that of prostrating attacks occurring on an average 
once a month over the last several months.  Accordingly, an 
evaluation of 30 percent for the Veteran's headaches is 
warranted from the date of his claim.  

While the Veteran has described frequent headaches, there is 
no objective evidence showing that the headaches were 
completely prostrating, prolonged, or that they produced a 
severe economic disruption.  Consequently, the Board also 
concludes that an initial rating in excess of 30 percent is 
not warranted at any time during the appeal period.  See 
Fenderson, supra.  


ORDER

An initial 30 percent rating for headaches is granted, 
subject to the regulations governing the payment of monetary 
benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


